DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
IN THE SPECIFICATION:
On the first page of the specification, after the title and before line 1, please insert the following sentence:

• -CROSS-REFERENCE TO RELATED APPLICATIONS This application is a National Phase Application of PCT International Application No. PCT/US14/28661, International Filing Date, March 14th, 2014, claiming priority provisional US application 61/798241, filed March 15th, 2013, each of which is hereby incorporated by reference in its entirety.—
	
Allowable Subject Matter
Claims 1-3, 6, 8-13 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The method and cooking apparatus of Independent claims 1 and 8 defines over the prior art of record since the prior art teaches a rate of ascent, i.e. any rate greater than 0 or from a still position to movement upward.  However, where the claimed rate of ascent as specifically taught by applicants specification par. 0034 is distinguished from non-movement and any movement, and requiring a first and second defined rates, such that if the calculated difference is relatively high, then the rate of descent may be decreased to increase a cook time of a thicker food product. Conversely, if the initial gap value is relatively low, then the pressure or rate of may be increased to decrease a cook time of a thinner food product. The prior art does not teach, suggest or render obvious calculating whether a difference exists between an initial gap value corresponding to the initial thickness of the food product and a predefined final gap value.  When the step of calculating the difference between the initial gap value corresponding to the initial thickness of the food product and the predefined final gap value results in a difference being calculated, adjusting the position of the lower heating plate with respect to an upper heating plate to result in compression of the food product disposed upon the lower heating plate until there is no longer a difference between the thickness of the food product and the predefined final gap value, and controlling a rate of ascent of the lower heating plate toward the upper heating plate based on the calculated difference between the initial gap value and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN N LEFF/Primary Examiner, Art Unit 1792